DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendment filed on 09/13/2021 has been entered. Claims 19-38 are pending. Claims 19-38 are currently rejected.
	
	
Claim Rejections - 35 USC § 102
Claims 19, 21, 24, 26-28, 30, 31, 33, 34, 36, and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Teoh et al. (US 2004/0003044 A1).
	Regarding claim 19:
Teoh discloses a system for producing a plurality of packet source signal packets, the system comprising:  
one or more input ports for receiving one or more input signals (Para [0031], “media input resources(e.g., microphone, video source, etc.) of a host computing appliance”); 
one or more input signal processors for processing at least one of the one or more input signals to provide one or more corresponding processed signals (Para [0031], “media capture and playback module 218 processes captured media content in accordance with any of a plurality of compressor/decompressor (CODEC) formats, e.g., the MP3 format introduced above”); 
an input processor memory system for buffering the one or more corresponding processed signals as buffered signals (Para [0031], “the raw media content is received into buffers, selectively accessed by media capture and playback module 218 for processing, before promoting the processed content to transmit buffer 220”), wherein each of the buffered signals is assigned a unique global 
one or more output stages for retrieving one or more of the packet source signals from the input processor memory system and for each packet source signal, producing a corresponding one or more packet source signal packets (Para [0035], “packet engine 212 receives content from transmit buffer 220 and encapsulates the processed media content in a datagram to form a media packet”), wherein each of the packet source signal packets of a corresponding packet source signal contains the unique global identification code and data corresponding to the same packet source signal (Para [0044], “datagram 400 is depicted comprising one or more fields… a source (or, talker) identifier field 406 … and a media payload field 410”).
Regarding claim 21:
Teoh further disclose the one or more input signal processors comprise one or more data compression elements for providing a compressed version of the one or more input signals as one or more processed signals (Para [0031]).
Regarding claim 24:
Teoh further discloses wherein the one or more input signals comprises one or more video
signals (Para [0031]). 
Regarding claim 26:
Teoh further discloses wherein the one or more output stages are further configured to transmit the plurality of packet source signal packets on a network using the unique global identification code 
Regarding claim 27:
Teoh further disclose one or more A/D converters coupled between one or more of the input ports and the input processor memory system (Para [0031], “media capture and playback module 218 interfaces with media input … to receive raw media content (e.g., pulse code modulated audio content)”).

Claims 28, 30, 31, 33, 34, 36, and 37 are directed to features similar to those of claims 19, 21, 24, 26, and 27.  The same portions of the cited prior art and rationales set forth above also apply to claims 28, 30, 31, 33, 34, 36 and 37, respectively.

Claim Rejections - 35 USC § 103
Claims 20, 22, 23, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teoh in view of Gryskiewicz (US 6,937,291).
Regarding claims 20, 29, and 35:
Teoh does not disclose wherein the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more input signals as one or more processed signals.
Gryskiewicz teaches a video scaler for providing a scaled version of input signals (Column 1, Lines 5-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more 
Regarding claim 22:
Teoh does not disclose the one or more data compression elements comprise one or more horizontal line filters.
Gryskiewicz teaches a data compression element comprise a horizontal line filter (Fig. 1, 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more data compression elements comprise one or more horizontal line filters in order to enable resizing of video signals and to avoid aliasing artifacts. 
Regarding claim 23:
Teoh does not dislcose the one or more data compression elements include one or more vertical line filters. 
Gryskiewicz teaches a data compression element comprise a vertical line filter (Fig. 1, 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more data compression elements include one or more vertical line filters in order to enable resizing of video signals and to avoid aliasing artifacts. 

Claims 25, 32, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teoh.
	Regarding claims 25, 32, and 38:
Teoh further disclose wherein the one or more input signals comprises one input signal (Para [0031], “media input resources (e.g., microphone, video source, etc.)”).

Since Applicant’s disclosure has not disclosed that having one or more processed signals comprising four processed signals solves any stated problem or is for any particular purpose, it would have been obvious matter of design choice to have one or more processed signals comprising four processed signals in the system of Teoh in order to allow the system to receive and process input signals from at least four media input sources.

Response to Arguments
Applicant’s arguments with respect to independent claim 19 have been considered but are not persuasive.  
On page 7 and 8 of REMARKS/ARGUMENTS, Applicant states:
“In contrast, as taught by independent claim 19, a unique global identification code is assigned to each buffered signal in the input processor memory system, rather than to each source participant or each input source. Because input signals may have one or more corresponding processed signals — for example, a signal may be scaled to multiple different sets of dimensions — an input signal may have more than one corresponding buffered signals and therefore may be associated with one or more unique global identification codes (see, e.g., paragraph [0060] of the present publication). In other words, the unique global identification code need not correspond to a source identifier. 

In Teoh however, identifiers are assigned based on the provenance of the signal and therefore signals originating from the same source share the same source identifier, rather than a unique global identification code. Therefore, Applicant submits that the source identifier in Teoh cannot be analogized to the unique global identification code of the present claims. Analogous arguments apply to independent claim 28.” (emphasis added)


Examiner agrees with the above statement.  However, claim 19 does not require an input signal 
to have more than one corresponding buffered signals.  It’s the examiner’s view that when an input signal corresponds to only one buffered signal, the source identifier of Teoh can be analogized to the unique global identification code of the claim.  Accordingly, the rejection of claim 19 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465